      Case 7:20-cv-00239 Document 28 Filed on 03/11/21 in TXSD Page 1 of 3
                                                                                                United States District Court
                                                                                                  Southern District of Texas

                                                                                                     ENTERED
                                                                                                    March 11, 2021
                               UNITED STATES DISTRICT COURT
                                                                                                  Nathan Ochsner, Clerk
                                SOUTHERN DISTRICT OF TEXAS
                                    MCALLEN DIVISION

UNITED STATES OF AMERICA,              §
                                       §
      Plaintiff,                       §
                                       §
VS.                                    §
                                       §
43.412 ACRES OF LAND, more or less, in § CIVIL ACTION NO. 7:20-cv-00239
HIDALGO COUNTY, TEXAS; HIDALGO §
COUNTY IRRIGATION DISTRICT             §
NO. 2; CITY OF PHARR, TEXAS; and       §
UNKNOWN LANDOWNERS,                    §
                                       §
      Defendants.                      §

                                                  ORDER

        The Court now considers the parties’ “Joint Motion to Extend Scheduling Order

Deadlines.”1 This Court entered its initial scheduling order on November 3, 2020.2 On January 7,

2021, the United States requested the Court move the January 10th deadline to identify all

interested parties.3 The Court granted the request and moved the deadline to March 11th. 4 Now,

the parties point to the President’s proclamation directing a pause on border taking and

construction until March 21st.5 In light of the proclamation, the parties request the Court extend

all nine of the remaining deadlines (which stretch into February 2022) for ninety more days. 6

        Contrary to the parties’ suggestion that Federal Rule of Civil Procedure 6(b) applies,7

Rule 16(b)(4) requires good cause to modify a scheduling order. “To show good cause, the party


1
  Dkt. No. 27.
2
  Dkt. No. 19.
3
  Dkt. No. 25.
4
  Dkt. No. 26.
5
  Dkt. No. 27 at 3–4, ¶¶ 11–12; see Proclamation No. 10142, 86 Fed. Reg. 7,225, 2021 WL 197402 (Jan. 20, 2021).
6
  Id. at 4–5, ¶¶ 13–14.
7
  Dkt. No. 27 at 1.


1/3
       Case 7:20-cv-00239 Document 28 Filed on 03/11/21 in TXSD Page 2 of 3




seeking to modify the scheduling order has the burden of showing ‘that the deadlines cannot

reasonably be met despite the diligence of the party needing the extension.’”8

        Here, the most proximate deadline is the already-extended March 11, 2021, “deadline to

add, substitute, disclaim, or dismiss interested parties.”9 The parties argue that, because they

paused “negotiations of property interests and completion of design plans . . . pending the entry

of plan [sic] for the redirection of funds” pursuant to the presidential proclamation,10 the parties

need an extension of the March 11th deadline “to negotiate the property interests in land and

additional interests in water necessary for the installation of border infrastructure within Carlson

Lake, and [to] file all necessary amended pleadings by the [applicable] deadline.”11 The Court

finds good cause in the need for an extension of this deadline because the parties paused their

progress on identifying all relevant interests while awaiting a new border plan.12 However, the

Court does not find good cause to extend the next deadline, specifically the June 25, 2021

deadline for all parties to designate experts and provide expert reports,13 or any of the following

deadlines because the parties have not demonstrated that the deadlines cannot reasonably be met

despite their diligence.14 Other than the fact of the presidential proclamation—which requires a

new border plan be developed within only 13 days of the parties’ motion—the parties offer no

justification for a 90-day extension of all remaining deadlines in this case.15




8
  Squyres v. Heico Cos., L.L.C., 782 F.3d 224, 237 (5th Cir. 2015) (quoting Filgueira v. U.S. Bank Nat’l Ass’n, 734
F.3d 420, 422 (5th Cir. 2013) (per curiam)).
9
  Dkt. No. 26 at 1–2.
10
   Dkt. No. 27 at 4, ¶ 12.
11
   Id. at 3, ¶ 10.
12
   Id. at 4, ¶ 12.
13
   See Dkt. No. 19 at 2.
14
   See supra note 8.
15
   See Dkt. No. 27.


2/3
         Case 7:20-cv-00239 Document 28 Filed on 03/11/21 in TXSD Page 3 of 3




           Accordingly, the Court GRANTS IN PART the parties’ joint motion for an extension.16

The “[d]eadline to file all documentation adding, substituting, disclaiming, or dismissing

interested parties” is extended from March 11th to April 23, 2021. The Court DENIES the

remainder of the joint motion. The Court’s November 3, 2020 scheduling order is otherwise

unmodified.17

           IT IS SO ORDERED.

           DONE at McAllen, Texas, this 11th day of March 2021.


                                                 ___________________________________
                                                              Micaela Alvarez
                                                         United States District Judge




16
     Dkt. No. 27.
17
     Dkt. No. 19.


3/3
